 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made effective as of September 1,
2017 (the “Effective Date”), by and between SSB Bank (the “Bank”) and Benjamin
Contrucci (“Executive”). Any reference to the “Company” shall mean any future
stock holding company of the Bank, or any successor thereto.

 

WHEREAS, the Bank wishes to assure itself of the continued services of Executive
for the period provided in this Agreement; and

 

WHEREAS, in order to induce Executive to remain in the employ of the Bank and to
provide further incentive for Executive to achieve the financial and performance
objectives of the Bank, the parties desire to enter into this Agreement; and

 

WHEREAS, the Bank desires to set forth the rights and responsibilities of
Executive and the compensation payable to Executive, as modified from time to
time.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.       POSITION AND RESPONSIBILITIES.

 

During the term of this Agreement, Executive agrees to serve as Vice President
of Retail/Merchant Operations of the Bank (the “Executive Position”), and will
perform the duties and will have all powers associated with those positions as
set forth in any job description provided to Executive by the Bank, and as may
be set forth in the bylaws of the Bank. During the term of this Agreement,
Executive also agrees to serve, if elected, as an officer of any subsidiary or
affiliate of the Bank and in that capacity will carry out the duties and
responsibilities reasonably appropriate to that office.

 

2.       TERM AND DUTIES.

 

(a)       Term and Annual Renewal. The initial term of this Agreement and the
period of Executive’s employment hereunder shall begin as of the Effective Date
and shall continue for three (3) years thereafter. Commencing as of September 1,
2018, and continuing as of each September 1 thereafter (the “Renewal Date”),
this Agreement shall renew for an additional year such that the remaining term
shall again be three (3) years unless written notice of non-renewal
(“Non-Renewal Notice”) is provided to Executive at least 30 days prior to the
Renewal Date, in which event this Agreement shall terminate at the end of the
term of the Agreement (including any previous extensions of the term). Prior to
each notice period for non-renewal, the disinterested members of the Board of
Trustees of the Bank (the “Board of Trustees,” the term “Board of Trustees shall
also include the term “Board of Trustees,” if applicable at any time during the
term of this Agreement) will conduct an evaluation and review of Executive for
purposes which include determining whether to take action regarding non-renewal
of the Agreement, and the results thereof shall be included in the minutes of
the meeting of the Board of Trustees. Reference herein to the term of this
Agreement shall refer to both the initial term and any extended terms.

 

 

 

 

(b)       Change in Control. Notwithstanding the foregoing, in the event the
Bank or the Company has entered into an agreement to effect a transaction that
would be considered a Change in Control as defined under Section 5 of this
Agreement, the term of this Agreement shall be extended automatically for three
(3) years following the effective date of the Change in Control.

 

(c)       Membership on Other Boards of Directors or Organizations. During the
period of his employment hereunder, except for periods of absence occasioned by
illness, reasonable vacation periods, and reasonable leaves of absence,
Executive will devote all of his business time, attention, skill and efforts to
the faithful performance of his duties under this Agreement, including
activities and duties related to the Executive Position. Notwithstanding the
preceding sentence, subject to the approval of the Board of Trustees, Executive
may serve as a member of the board of directors of business, community and
charitable organizations, provided that in each case the service shall not
materially interfere with the performance of his duties under this Agreement,
adversely affect the reputation of the Bank or any affiliates of the Bank (as
determined by the Board of Trustees), or present any conflict of interest.

 

(d)       Continued Employment Following Expiration of Term. Nothing in this
Agreement shall mandate or prohibit a continuation of Executive’s employment
following the expiration of the term of this Agreement.

 

3.       COMPENSATION, BENEFITS AND REIMBURSEMENT.

 

(a)       Base Salary. In consideration of Executive’s performance of the
responsibilities and duties set forth in this Agreement, the Bank will provide
Executive the compensation specified in this Agreement. The Bank will pay
Executive a salary of $123,000 per year (“Base Salary”). Base Salary will be
payable in accordance with the customary payroll practices of the Bank. During
the term of this Agreement, Executive’s Base Salary shall increase by a minimum
of three percent (3%) per year. Any change in Base Salary will become the new
“Base Salary” for purposes of this Agreement.

 

(b)       Bonus/Incentive Pay. Executive shall be eligible to participate in any
bonus plan or incentive pay arrangement or other similar arrangement of the Bank
or the Company in which senior management is eligible to participate. Executive
shall also be eligible for discretionary bonuses, as determined by the Board of
Trustees in its discretion. Nothing paid to Executive under any such plan or
arrangement will be deemed to be in lieu of the other compensation to which
Executive is entitled under this Agreement.

 

(c)       Benefit Plans. Executive will be entitled to participate in all
employee benefit plans, arrangements and perquisites offered to employees and
officers of the Bank. Without limiting the generality of the foregoing
provisions of this Section 3(c), Executive also will be entitled to participate
in any employee benefit plans, including but not limited to retirement plans,
profit-sharing plans, health-and-accident plans, or any other employee benefit
plan or arrangement made available by the Bank in the future to employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of the plans and arrangements.

 

2

 

 

(d)       Vacation. Executive will be entitled to paid vacation time each year
during the term of this Agreement measured on a calendar year basis, in
accordance with the Bank’s customary practices, as well as sick leave, holidays
and other paid absences in accordance with the Bank’s policies and procedures
for officers. Any unused paid time off during an annual period will be treated
in accordance with the Bank’s personnel policies as in effect from time to time.

 

(e)       Expense Reimbursements. The Bank will reimburse Executive for all
reasonable travel, entertainment and other reasonable expenses incurred by
Executive during the course of performing his obligations under this Agreement,
including, without limitation, reimbursement for memberships in such
organizations as Executive and the Board of Trustees mutually agree are
necessary and appropriate in connection with the performance of his duties under
this Agreement, upon substantiation of the expenses in accordance with
applicable policies and procedures of the Bank. All reimbursements pursuant to
this Section 3(e) shall be paid promptly by the Bank and in any event no later
than 30 business days following the date on which the expense was incurred.

 

4.TERMINATION AND TERMINATION PAY.

 

Subject to Section 5 of this Agreement, which governs the occurrence of a Change
in Control, Executive’s employment under this Agreement may be terminated in the
following circumstances:

 

(a)       Death. Executive’s employment under this Agreement will terminate upon
his death during the term of this Agreement, in which event Executive’s estate
or beneficiary shall be paid Executive’s Base Salary at the rate in effect at
the time of Executive’s death for a period of twelve (12) months following
Executive’s death (payable in accordance with the regular payroll practices of
the Bank). In addition, for twelve (12) months following Executive’s death, the
Bank will continue to provide medical and dental coverage substantially
comparable to the coverage maintained by the Bank for Executive and his family
immediately prior to Executive’s death. The continued benefits will be fully
paid for by the Bank.

 

(b)       Disability. This Agreement shall terminate in the event of Executive’s
“Disability,” at the election of the Board of Trustees, in its sole discretion.
“Disability” shall mean Executive’s permanent and totally physical or mental
impairment that restricts Executive from performing all the essential functions
of normal employment. Executive shall have no right to receive any compensation
or benefits under this Agreement on account of his Disability or his termination
of employment on account of a Disability, except for benefits that have vested
prior to the date of termination..

 

(c)       Termination for Cause. The Board of Trustees may immediately terminate
Executive’s employment at any time for “Cause.” Executive shall have no right to
receive any compensation or benefits under this Agreement upon his termination
for Cause, except for benefits that have vested prior to the date of
termination. Termination for “Cause” shall mean termination because of, in the
good faith determination of the Board of Trustees, Executive’s:

 

3

 

 

(i)       material act of dishonesty or fraud in performing Executive’s duties
on behalf of the Bank;

 

(ii)       willful misconduct that in the judgment of the Board of Trustees will
likely cause economic damage to the Bank or injury to the business reputation of
the Bank;

 

(iii)       incompetence (in determining incompetence, the acts or omissions
shall be measured against standards generally prevailing in the banking
industry);

 

(iv)       breach of fiduciary duty involving personal profit;

 

(v)       intentional failure to perform stated duties under this Agreement
after written notice thereof from the Board of Trustees;

 

(vi)       willful violation of any law, rule or regulation (other than traffic
violations or similar offenses which results only in a fine or other
non-custodial penalty) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or any violation of the policies
and procedures of the Bank as outlined in the Bank’s employee handbook, which
would result in termination of the Bank employees, as from time to time amended
and incorporated herein by reference; or

 

(vii)       material breach by Executive of any provision of this Agreement.

 

(d)       Voluntary Termination by Executive. Executive may voluntarily
terminate employment during the term of this Agreement upon at least 30 days
prior written notice to the Board of Trustees, which period may be waived by the
Board of Trustees, in its sole discretion. Upon Executive’s voluntary
termination (other than a termination for “Good Reason,” as provided for in
Section 4(e) of this Agreement), Executive shall have no right to receive any
compensation or benefits under this Agreement, except for benefits that have
vested prior to the date of termination.

 

(e)       Termination Without Cause or With Good Reason.

 

(i)The Board of Trustees may immediately terminate Executive’s employment at any
time for a reason other than Cause (a termination “Without Cause”), and
Executive may, by written notice to the Board of Trustees, terminate his
employment at any time within 90 days following an event constituting “Good
Reason,” as defined below (a termination “With Good Reason”); provided, however,
that the Bank shall have 30 days to cure the “Good Reason” condition, but the
Bank may waive its right to cure. Any termination of Executive’s employment
Without Cause or With Good Reason, shall have no effect on or prejudice the
vested rights of Executive under the Bank’s qualified or non-qualified
retirement, savings, thrift, profit-sharing or bonus plans, group life, health
(including hospitalization, medical and major medical), dental, accident and
long term disability insurance plans or other employee benefit plans or
programs, or compensation plans or programs in which Executive was a
participant.

 

4

 

 

(ii)In the event of termination as described under Section 4(e)(i) and subject
to the requirements of Section 4(e)(v), the Bank shall pay Executive, or in the
event of Executive’s subsequent death, Executive’s beneficiary or estate, as the
case may be, as severance pay, a cash lump sum payment equal to the amount of
Base Salary that would have been earned by Executive had he remained employed
with the Bank for the greater of: (A) 24 months; or (B) the remaining term of
this Agreement (the “Benefit Period”). The payment shall be made to Executive
within 30 days following Executive’s date of termination, and will be subject to
applicable withholding taxes.

 

(iii)In addition, the Bank will continue to provide to Executive life insurance
coverage and non-taxable medical and dental insurance coverage substantially
comparable (and on substantially the same terms and conditions) to the coverage
maintained by the Bank for Executive immediately prior to his termination under
the same cost-sharing arrangements that apply for active employees of the Bank
as of Executive’s date of termination. The continued coverage shall cease upon
the earlier of: (A) the completion of the Benefit Period; or (B) the date on
which Executive becomes a full-time employee of another employer, provided
Executive is entitled to benefits that are substantially similar to the health
and welfare benefits provided by the Bank. The period of continued health
coverage required by Section 4980B(f) of the Internal Revenue Code of 1986, as
amended (the “Code”), shall run concurrently with the coverage period provided
herein.

 

(iv)“Good Reason” exists if, without Executive’s express written consent, any of
the following occur:

 

(A)a material reduction in Executive’s Base Salary or benefits provided in this
Agreement (other than a reduction or elimination of Executive’s benefits under
one or more benefit plans maintained by the Bank as part of a good faith,
overall reduction or elimination of such plans or benefits applicable to all
participants in a manner that does not discriminate against Executive (except as
such discrimination may be necessary to comply with applicable law));

 

(B)a material reduction in Executive’s authority, duties or responsibilities
from the position and attributes associated with the Executive Position;

 



5

 

 

(C)a relocation of Executive’s principal place of employment by more than 25
miles from the Bank’s main office location as of the date of this Agreement; or

 

(D)a material breach of this Agreement by the Bank.

 

(v)Notwithstanding the foregoing, Executive shall not be entitled to any
payments or benefits under this Section 4(e) unless and until Executive executes
a release of his claims against the Bank and any affiliate of the Bank, and
their officers, directors, successors and assigns, releasing them from any and
all claims, rights, demands, causes of action, suits, arbitrations or grievances
relating to the employment relationship, including claims under the Age
Discrimination in Employment Act (“ADEA”), but not including claims for benefits
under tax-qualified plans or other benefit plans in which Executive is vested,
claims for benefits required by applicable law or claims with respect to
obligations set forth in this Agreement that survive the termination of this
Agreement. In order to comply with the requirements of Code Section 409A and the
ADEA, the release shall be provided to Executive no later than the date of his
Separation from Service (as defined in Section 11(c) of this Agreement) and
Executive shall have no fewer than 21 days to consider the release, and
following Executive’s execution of the release, Executive shall have seven (7)
days to revoke said release.

 

(f)       Effect on Status as a Director. In the event of Executive’s
termination of employment under this Agreement for any reason, the termination
shall also constitute Executive’s resignation from the Board of Trustees, as
well as the board of directors of any affiliates of the Bank, to the extent the
Executive is then serving in such capacity.

 

5.CHANGE IN CONTROL.

 

(a)       Change in Control Defined. For purposes of this Agreement, the term
“Change in Control” shall mean the occurrence of any of the following events:

 

(i)Merger: The Bank or the Company merges into or consolidates with another
entity whereby the Bank or the Company is not the surviving entity, or the Bank
or the Company merges another bank or corporation into the Bank or the Company,
and as a result, less than a majority of the combined voting power of the
resulting corporation immediately after the merger or consolidation is held by
persons who were stockholders of the Company or the Bank immediately before the
merger or consolidation;

 

(ii)Acquisition of Significant Share Ownership: There is filed, or is required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s or the Bank’s voting securities; provided, however,
this clause (ii) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

 



6

 

 

(iii)Change in Board of Trustees Composition: During any period of two (2)
consecutive years, individuals who constitute the Company’s or the Bank’s Board
of Trustees at the beginning of the two-year period cease for any reason to
constitute at least a majority of the Company’s or the Bank’s Board of Trustees;
provided, however, that for purposes of this clause (iii), each director who is
first elected to the board (or first nominated by the board for election by the
stockholders) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period or who is appointed to the
Board of Trustees as the result of a directive, supervisory agreement or order
issued by the primary federal regulator of the Company or the Bank shall be
deemed to have also been a director at the beginning of such period; or

 

(iv)Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

 

Notwithstanding anything herein to the contrary, a Change in Control shall not
be deemed to have occurred following a reorganization of the Bank as the
wholly-owned subsidiary of a holding company in a standard conversion or a
mutual holding company reorganization or a subsequent reorganization of the
Bank, its stock holding company or a mutual holding company solely within their
corporate structure or upon a second-step conversion.

 

(b)       Change in Control Benefits. Upon the occurrence of Executive’s
termination Without Cause or With Good Reason on or after the effective time of
a Change in Control, the Bank (or any successor) shall pay Executive, or in the
event of Executive’s subsequent death, Executive’s beneficiary or estate, as
severance pay an amount equal to three (3) times the sum of Executive’s: (i)
highest annual rate of Base Salary; and (ii) highest annual cash bonus paid to
or earned by Executive during the calendar year of the Change in Control or
either of the two (2) calendar years immediately preceding the year in which the
effective date of Change in Control occurs. The payment will be made in a lump
sum within 30 days following Executive’s date of termination, and will be
subject to applicable withholding taxes. In addition, the Bank will continue to
provide Executive with life insurance coverage and non-taxable medical and
dental insurance coverage substantially comparable to the coverage maintained by
the Bank for Executive immediately prior to his date of termination at no cost
to Executive. The continued coverage shall cease upon the earlier of: (i) the
date which is three (3) years from Executive’s date of termination or (ii) the
date on which Executive becomes a full-time employee of another employer,
provided Executive is entitled to the benefits that are substantially similar to
the health and welfare benefits provided by the Bank. The period of continued
health coverage required by Section 4980B(f) of the Code shall not run
concurrently with the coverage period provided herein. Notwithstanding the
foregoing, the payments and benefits provided in this Section 5(b) shall be
payable to Executive in lieu of any payments or benefits that are payable under
Section 4(e) of this Agreement.

 

7

 

 

6.       COVENANTS OF EXECUTIVE.

 

(a)       Non-Solicitation/Non-Compete. Executive hereby covenants and agrees
that, for a period of one (1) year following his termination of employment with
the Bank (other than a termination of employment following a Change in Control),
Executive shall not, without the written consent of the Bank, either directly or
indirectly:

 

(i)solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank, or any of its respective
subsidiaries or affiliates, to terminate his or her employment and accept
employment or become affiliated with, or provide services for compensation in
any capacity whatsoever to, any business whatsoever that competes with the
business of the Bank, or any of their direct or indirect subsidiaries or
affiliates, that has headquarters or offices within 25 miles of any location(s)
in which the Bank has business operations or has filed an application for
regulatory approval to establish an office;

 

(ii)become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity that competes with the business of the Bank or any of their direct
or indirect subsidiaries or affiliates, that: (A) has a headquarters within 25
miles of the Bank’s headquarters (the “Restricted Territory”), or (B) has one or
more offices, but is not headquartered, within the Restricted Territory, but in
the latter case, only if Executive would be employed, conduct business or have
other responsibilities or duties within the Restricted Territory; or

 

(iii)solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Bank to
terminate an existing business or commercial relationship with the Bank.

 

(b)       Confidentiality. Executive recognizes and acknowledges that the
knowledge of the business activities, plans for business activities, and all
other proprietary information of the Bank, as it may exist from time to time,
are valuable, special and unique assets of the business of the Bank. Executive
will not, during or after the term of Executive’s employment, disclose any
knowledge of the past, present, planned or considered business activities or any
other similar proprietary information of the Bank to any person, firm,
corporation, or other entity for any reason or purpose whatsoever unless
expressly authorized by the Board of Trustees or required by law.
Notwithstanding the foregoing, Executive may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the business plans and activities of the Bank. Further,
Executive may disclose information regarding the business activities of the Bank
to any bank regulator having regulatory jurisdiction over the activities of the
Bank pursuant to a formal regulatory request. In the event of a breach or
threatened breach by Executive of the provisions of this Section, the Bank will
be entitled to an injunction restraining Executive from disclosing, in whole or
in part, the knowledge of the past, present, planned or considered business
activities of the Bank or any other similar proprietary information, or from
rendering any services to any person, firm, corporation, or other entity to whom
such knowledge, in whole or in part, has been disclosed or is threatened to be
disclosed. Nothing herein will be construed as prohibiting the Bank from
pursuing any other remedies available to the Bank for such breach or threatened
breach, including the recovery of damages from Executive.

 

8

 

 

(c)       Information/Cooperation. Executive shall, upon reasonable notice,
furnish such information and assistance to the Bank as may be reasonably
required by the Bank, in connection with any litigation in which it or any of
its subsidiaries or affiliates is, or may become, a party; provided, however,
that Executive shall not be required to provide information or assistance with
respect to any litigation between Executive and the Bank or any other
subsidiaries or affiliates.

 

(d)       Reliance. Except as otherwise provided and to the extent applicable,
all payments and benefits to be provided to Executive under this Agreement shall
be subject to Executive’s compliance with this Section 6. The parties hereto,
recognizing that irreparable injury will result to the Bank, its business and
property in the event of Executive’s breach of this Section 6, agree that, in
the event of any such breach by Executive, the Bank will be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive and all persons acting for or with
Executive. Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines of business than the Bank, and that the enforcement of a remedy
by way of injunction will not prevent Executive from earning a livelihood.
Nothing herein will be construed as prohibiting the Bank from pursuing any other
remedies available to them for such breach or threatened breach, including the
recovery of damages from Executive.

 

7.       SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid by check or direct
deposit from the general funds of the Bank (or any successor of the Bank).

 

8.       EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment or similar agreement between the Bank or any
predecessor of the Bank and Executive, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to Executive of
a kind expressly provided elsewhere.

 

9

 

 

9.       NO ATTACHMENT; BINDING ON SUCCESSORS.

 

(a)       Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

 

(b)       The Bank shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank, expressly and
unconditionally to assume and agree to perform the Bank’s obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.

 

10.       MODIFICATION AND WAIVER.

 

(a)       This Agreement may not be modified or amended except by an instrument
in writing signed by the parties hereto.

 

(b)       No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.

 

11.       REQUIRED PROVISIONS.

 

Notwithstanding anything herein contained to the contrary, the following
provisions shall apply:

 

(a)       The Board of Trustees may terminate Executive’s employment at any
time, but any termination by the Board of Trustees, other than a termination for
Cause, shall not prejudice Executive’s right to compensation or other benefits
under this Agreement. Executive shall have no right to receive compensation or
other benefits under this Agreement for any period after Executive’s termination
of employment for Cause.

 

(b)       Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Bank or the Company, whether pursuant to this
Agreement or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section
1828(k), and the regulations promulgated thereunder in 12 C.F.R. Part 359.

 

(c)       Notwithstanding anything else in this Agreement to the contrary (with
the exception of Section 4(c)(i)), Executive’s employment shall not be deemed to
have been terminated unless and until Executive has a Separation from Service
within the meaning of Code Section 409A. For purposes of this Agreement, a
“Separation from Service” shall have occurred if the Bank and Executive
reasonably anticipate that either no further services will be performed by
Executive after the date of termination (whether as an employee or as an
independent contractor) or the level of further services performed is less than
50 percent of the average level of bona fide services in the 36 months
immediately preceding the termination. For all purposes hereunder, the
definition of Separation from Service shall be interpreted consistent with
Treasury Regulation Section 1.409A-1(h)(ii). Notwithstanding the foregoing, this
Section 11(c) shall not apply in the event of the Executive’s termination for
Cause.

 

10

 

 

(d)       Notwithstanding the foregoing, if Executive is a “specified employee”
(i.e., a “key employee” of a publicly-traded company within the meaning of
Section 409A of the Code and the final regulations issued thereunder) and any
payment under this Agreement is triggered due to Executive’s Separation from
Service, then solely to the extent necessary to avoid penalties under Section
409A of the Code, no payment shall be made during the first six (6) months
following Executive’s Separation from Service. Rather, any payment which would
otherwise be paid to Executive during that period will be accumulated and paid
to Executive in a lump sum on the first day of the seventh month following the
Separation from Service. All subsequent payments will be paid in the manner
specified in this Agreement.

 

(e)       If the Bank cannot provide Executive or Executive’s dependents any
continued health insurance or other welfare benefits as required by this
Agreement because Executive is no longer an employee, applicable rules and
regulations prohibit such benefits or the payment of such benefits in the manner
contemplated, or it would subject the Bank to penalties, then the Bank shall pay
Executive or Executive’s beneficiary or estate in the event of death a cash lump
sum payment reasonably estimated to be equal to the value of such benefits or
the value of the remaining benefits at the time of such determination. The cash
payment will be made in a lump sum within 30 days after the later of Executive’s
date of termination or the effective date of the rules or regulations
prohibiting the provision of such benefits or subjecting the Bank to penalties.

 

(f)       To the extent not specifically provided in this Agreement, any
compensation or reimbursements payable to Executive shall be paid or provided no
later than two and one-half (2.5) months after the calendar year in which such
compensation is no longer subject to a substantial risk of forfeiture within the
meaning of Treasury Regulation Section 1.409A-1(d).

 

12.       SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
other provision and part thereof shall to the full extent consistent with law
continue in full force and effect.

 

13.       GOVERNING LAW.

 

This Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
but only to the extent not superseded by federal law.

 

14.       ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator mutually acceptable to the Bank and Executive, sitting in a
location selected by the Bank within 25 miles from the main office of the Bank,
in accordance with the rules of the American Arbitration Association’s National
Rules for the Resolution of Employment Disputes then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.

 

11

 

 

15.       PAYMENT OF LEGAL FEES.

 

To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute relating to this Agreement shall be paid or reimbursed
by the Bank provided that the dispute is resolved in Executive’s favor, and the
reimbursement shall occur no later than 60 days after the end of the year in
which the dispute is settled or resolved in Executive’s favor.

 

16.       INDEMNIFICATION.

 

The Bank shall provide Executive (including Executive’s heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
Executive’s heirs, executors and administrators) for the term of the Agreement
and for a period of six (6) years thereafter to the fullest extent permitted
under applicable law against all expenses and liabilities reasonably incurred by
Executive in connection with or arising out of any action, suit or proceeding in
which he may be involved by reason of Executive having been a director or
officer of the Bank or any subsidiary or affiliate of the Bank (whether or not
he continues to be a director or officer at the time of incurring such expenses
or liabilities), such expenses and liabilities to include, but not be limited
to, judgments, court costs and attorneys’ fees and the cost of reasonable
settlements (such settlements must be approved by the Board of Trustees, as
appropriate); provided, however, the Bank shall not be required to indemnify or
reimburse Executive for legal expenses or liabilities incurred in connection
with an action, suit or proceeding arising from any illegal or fraudulent act
committed by Executive.

 

17.       Notice.

 

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

 

To the Bank

SSB Bank

 

8700 Perry Highway

 

Pittsburgh, PA 15237

 

Attention: Chairman of the Board of Trustees

 

To Executive: Most recent address on file with the Bank.

 

[Signature page follows]

 

12

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  SSB BANK         By: /s/ Bernie Simons   Name: Bernie Simons   Title: Chairman
of the Board of Trustees         EXECUTIVE         /s/ Benjamin Contrucci  
Benjamin Contrucci

 

13

 

 

